FINAL TRANSCRIPT CSC - Q1 2010 Computer Sciences Corporation Earnings Conference Call Event Date/Time: Aug. 06. 2009 / 9:00PM GMT CORPORATE PARTICPANTS Bryan Brady Computer Sciences Corporation - VP of IR Mike Laphen Computer Sciences Corporation - Chairman, President and CEO Mike Mancuso Computer Sciences Corporation - VP and CFO CONFERENCE CALL PARTICIPANTS Bryan Keane Credit Suisse - Analyst Jason Kupferberg UBS - Analyst David Cohen JPMorgan - Analyst Julio Quinteros Goldman Sachs - Analyst Rod Bourgeois Sanford Bernstein - Analyst Karl Keirstead Kaufman Brothers - Analyst Ashwin Shirvaikar Citigroup - Analyst PRESENTATION Operator Good day, everyone, and welcome to the CSC fiscal year 2010 first-quarter earnings conference call. Today's call is being recorded. For opening remarks and introductions, I would like to turn the call over to Mr. Bryan Brady, Vice President of Investor Relations. Please go ahead, sir. Bryan Brady- Computer Sciences Corporation - VP of IR Thank you, operator, and good afternoon, everyone. Welcome to CSC's analyst call for the first quarter of fiscal year 2010. We hope you've had a chance to review our financial results, which were issued earlier this afternoon. With me today are Mike Laphen, our Chairman and Chief Executive Officer, and Mike Mancuso, our Chief Financial Officer. As usual, this call is being webcast at csc.com, and we have also posted slides to our website to accompany our discussion. On slide 2, there is a reminder that statements made during this call that are not historical facts may be considered forward-looking statements under the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to known and unknown risks and uncertainties, which could cause actual results to differ materially.
